Citation Nr: 0814067	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The weight of the competent evidence demonstrates that 
the veteran's bilateral hearing loss is not related to his 
active service.

2.  The weight of the competent evidence demonstrates that 
the veteran's tinnitus is not related to his active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 C.F.R. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2. Tinnitus was not incurred in or aggravated by active duty 
service.  38 C.F.R. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in February 2005 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence he should provide, including dates and places 
he received medical treatment, informed him that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked him, essentially, to send in any evidence in his 
possession that pertains to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The veteran was issued notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated April 2006, and this notice was followed by the 
May 2006 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The Board thus 
finds that there can be no possibility of any prejudice to 
the veteran under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  His service medical records, private 
medical statements, and lay statements have been associated 
with the record.  He was also accorded VA examinations in May 
and July 2005 as part of this claim.  38 C.F.R. § 
3.159(c)(4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, service connection for certain 
diseases, such as sensorineural hearing loss, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3), 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's service medical records contain no indication 
of hearing loss or acoustic trauma during military service.  
His entrance physical examination in April 1943 notes hearing 
acuity as 15/15 using the "whispered voice" test.  The 
separation examination in May 1946 also notes 15/15 hearing 
acuity.  

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In this case, the veteran contends that he was exposed to 
excessive noise while loading ordinance onto aircraft.  While 
it is not necessarily conclusive that he was exposed to 
acoustic trauma during his active service, the Board finds 
that it is likely that he was exposed to excessive noise 
during this time.  Therefore, with the resolution of all 
reasonable doubt in his favor, acoustic trauma in service is 
established.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Regarding whether the veteran has a current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. § 
3.385, the Board notes that he underwent a VA examination in 
May 2005.  Audiometric testing conducted in connection with 
that examination revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
70
80
90
LEFT
55
55
55
80
90

Speech audiometry revealed speech recognition ability of 92 
percent in the both the right and left ear.  The diagnosis 
was bilateral mild to profound mixed hearing loss.

In this case, the May 2005 audiometric testing results 
clearly establish bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The veteran also has been 
diagnosed with tinnitus.  However, the claim for service 
connection for bilateral hearing loss and tinnitus must, 
nonetheless, be denied because the weight of the competent 
evidence indicates that his current bilateral hearing loss 
and tinnitus are not medically related to his service.

The Board notes that the claims file contains differing 
opinions as to whether the veteran's bilateral hearing loss 
and tinnitus are related to his active service.  It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran submitted a private audiologist report dated in 
January 2005.  In this report, the audiologist stated that, 
based on the veteran's exposure to acoustic trauma while in 
the military, his hearing loss and associated tinnitus were 
at least as likely as not caused by in-service noise 
exposure.

The veteran underwent a second VA exam in July 2005, because 
the claims file was not made available to the examiner at the 
May 2005 examination.  At the July 2005 examination, the 
examiner noted that the veteran indicated the onset of 
bilateral chronic ear disease during the 1960s.  He also 
reported a long history of bilateral progressive hearing 
loss, indicating that his hearing diminished markedly during 
the 1960s with the onset of bilateral chronic ear disease.  
The examiner noted that the veteran had perforations in both 
the left and right tympanic membranes.  

The examiner emphasized that the veteran's service medical 
records were negative for hearing loss, tinnitus, and chronic 
ear disease.  Further, the examiner discussed the private 
audiologist's opinion at length, and concluded that it was 
less likely than not that the veteran's current hearing loss 
and tinnitus were related to military service, particularly 
to in-service acoustic trauma.  The examiner based his 
opinion on the lack of evidence of hearing loss and tinnitus 
in service, and the veteran's history of chronic ear disease 
and his age.  

In assigning less probative weight to the private 
audiologist's report, the Board notes that the private 
audiologist did not review the veteran's service medical 
records.  Further, in forming the opinion that the veteran's 
hearing loss and tinnitus were at least as likely as not 
related to exposure to loud noise while in service, the 
private audiologist did not discuss post-service history of 
chronic ear disease, nor mention the presence of perforated 
tympanic membranes or the effect of the veteran's age on his 
hearing.  

By contrast, the July 2005 VA examiner's opinion that the 
veteran's current bilateral hearing loss and tinnitus were 
not related to service was based on review of the claims file 
and physical examination.  The examiner also provided a 
detailed discussion of the veteran's medical history, as well 
as the private audiologist's opinion.  

Also weighing against the veteran's claim is the length of 
time between service separation and a documented diagnosis of 
hearing loss and tinnitus.  Although he reports that he 
experienced hearing loss and tinnitus symptoms since his 
discharge from service, the first documented medical evidence 
of any bilateral hearing loss or tinnitus is the January 2005 
private audiologist report reflecting diagnoses of bilateral 
moderate to severe mixed hearing loss and tinnitus.  

The Board notes that these diagnoses were rendered nearly 60 
years after the veteran's discharge from service.  The Board 
points out that passage of so many years between discharge 
from active service and the objective documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Therefore, the Board finds that the July 2005 VA examiner's 
opinion is more probative of the medical nexus question.  
Thus, the weight of the competent evidence demonstrates that 
the veteran's bilateral hearing loss and tinnitus are not 
related to his active service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims, and the claims 
must be denied.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. Howell
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


